Title: Abigail Adams to James Warren, 7 June 1778
From: Adams, Abigail
To: Warren, James



Dear Sir

Braintree, ca. 7 June 1778



Your Billit was deliverd to me a Day or two ago. I am much obliged to you for your kind offer but indeed Sir I know not where to find my Friend, my Imagination wanders like the Son of Ulyssus from Sea to Sea and from Shoar to Shoar. Tis now four months since the Boston saild in all which time we have never heard a word from our Friend’s. Our Enemies tell us that She is taken and carried into Plimouth. I know not what to think, but I feel myself unhappy and the more so I think for hearing a day or two ago, that a French vessell had arrived at Portsmouth with News that the Boston was safe arrived in France but it proves that tho she left France near 8 weeks after the Boston saild from here that She heard nothing of her. I have wrote several times, but in my present state of anxiety I cannot write another word till I hear something or other from my Friend. However Sir if you have an opportunity and Faith enough to believe that you can find him in France, be so kind as to let him know that I am well as I can be with a mind so anxious and a Heart so unhappy, that our Little ones are all well, that my Father who is 70 odd years of age is now under inoculation for the small pox, and I hope like to do well, and that the rest of his Friends and conexions are well. If Mr. Adams should have been so unhappy as to have fallen into the Hands of our Enemie’s, what method will be taken by Congress, with regard to him? A reply to this Question may perhaps aleviate the anxious mind of one who would ask forgiveness of a less sympathetick Heart for so often expressing the fears and Apprehensions of

Portia

